TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                        NO. 03-13-00259-CR



                                 Scott Allen Chatagnier, Appellant

                                                  v.

                                    The State of Texas, Appellee


     FROM THE DISTRICT COURT OF TRAVIS COUNTY, 427TH JUDICIAL DISTRICT
      NO. D-1-DC-12-205190, THE HONORABLE JIM CORONADO, JUDGE PRESIDING



                              MEMORANDUM OPINION


                  Appellant Scott Allen Chatagnier seeks to appeal from a judgment of conviction for

aggravated assault with a deadly weapon. See Tex. Penal Code § 22.02(a)(2). The trial court has

certified that:    (1) this is a plea-bargain case and Chatagnier has no right of appeal, and

(2) Chatagnier waived the right of appeal. Accordingly, the appeal is dismissed. See Tex. R. App.

P. 25.2(a)(2), (d).



                                               __________________________________________
                                               J. Woodfin Jones, Chief Justice

Before Chief Justice Jones, Justices Goodwin and Field

Dismissed for Want of Jurisdiction

Filed: May 22, 2013

Do Not Publish